Citation Nr: 0836553	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased  rating for paresthesia 
associated with scars of the face, currently rated as 30 
percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for scars of the upper left lip, left forehead, left temple, 
and nose.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to July 
1961.

This appeal to  the Board of Veterans' Appeals (Board) arose  
from an August 2004 rating decision in which the RO assigned 
an increased rating of 30 percent for residual scars of the 
face with paresthesia, effective January 12, 2004 (he date of 
the claim for increase).  In October 2004, the veteran filed 
a notice of disagreement (NOD); a statement of the case (SOC) 
was issued by the RO in June 2005.  Later the same month, the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals).

In September 2007, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After completing some of the 
requested actions, in a June 2008 rating decision, the AMC 
recharacterized the disability under consideration to 
residuals of parethesia and  granted a separate 10 percent 
rating for scars of the upper left lip, left forehead, left 
temple, and nose, effective January 12, 2004.  As reflected 
in the June 2008 supplemental SOC (SSOC), the AMC continued 
the denial of the claim for a rating in excess of 30 percent 
for residual scars of the face with paresthesia, and returned 
the matter to the Board for further appellate consideration.

Although the veteran did not specifically appeal the separate 
10 percent rating assigned for scars of the upper left lip, 
left forehead, left temple, and nose, given the prior 
characterization of the disability,  the Board has 
jurisdiction over this issue as part of his increased rating 
claim.  Furthermore, given the AMC's actions in the June 2008 
rating decision, despite the old phrasing of the initial 
issue on appeal in the subsequent SSOC, the Board has 
recharacterized the appeal as encompassing the two matters 
set forth on the title page.

As the claim for a higher rating for scars of the upper left 
lip, left forehead, left temple, and nose involves a request 
for a higher initial rating following the grant of service 
connection, the Board has characterized this matter in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disabilities).

In July 2008, the AMC sent the veteran's representative a 
letter asking him to prepare a VA Form 646 (Statement of 
Accredited Representation in Appealed Case), or any 
additional argument by memorandum or letter, within 60 days 
from the date of the letter.  As the time for response has 
expired and no reply has been received, the Board will 
address the matters on appeal in light of the evidence and 
argument of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's paresthesia  associated with scars of the 
face manifests in periodic twitching of the upper left lip 
and numbness of the upper left lip and adjacent to the nose 
on the left side but does not involve  lesions of peripheral 
portions of any of the cranial nerves.

3.  Since the January 12, 2004 effective date of the grant of 
service connection, the veteran's scars of the upper left 
lip, left forehead, left temple, and nose have primarily been 
characterized by complaints of pain and hypersensitivity, a 
4.5 cm. scar on the upper left lip, a 4.5 cm. scar on the 
left forehead, a 1 inch scar on the left temple, and a 0.5 
inch scar on the nose; these superficial scars have no 
characteristics of disfigurement, and result in no functional 
impairment, to include limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
paresthesia associated with scars of the face have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.27, 4.124a, Diagnostic Codes 8103, 8205-8412 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for scars of the upper left lip, left forehead, left 
temple, and nose have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

As for the claim for an increased rating for paresthesia 
associated with scars of the face, in a February 2004 pre-
rating letter, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate what was then a single claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of and to submit any further evidence that is 
relevant to the claim (which has now been recharacterized as 
separate claims relating to the paresthesia and disfigurement 
of the veteran's facial scars).  The August 2004 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  

Further, the June 2005 SOC set forth the criteria for higher 
ratings for paresthesia associated with scars of the face 
(which suffices, in part,  for Dingess/Hartman), and an 
October 2007 letter provided the veteran general information 
regarding VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts these 
determinations.  

After issuance of the October 2007 letter, and opportunity 
for the veteran to respond, the June 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

To the extent that the above-noted letters did not meet the 
requirements of Vazquez-Flores, the veteran's written 
statements-to include his VA Form 9 on which he stated that 
he has continuing numbness and pain in the lip and face-and 
his report of the numbness interfering with shaving and 
sometimes eating during a March 2004 VA examination reflect 
that he understood the relevant requirements, including the 
effect of his disability on his daily life and employment.  
See Dalton, 21 Vet. App. at 30-31.  Consequently, any error 
in this regard was "cured by actual knowledge on the part of 
the claimant."  See Sanders, 487 F.3d at 889.

The Board notes that the June 2008 grant of service 
connection and assignment of the initial 10 percent rating 
for scars of the upper left lip, left forehead, left temple, 
and nose arose out of the veteran's increased rating claim.  
An October 2007 pre-rating letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate claims for service connection and for a higher 
rating, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The letter also provided general 
information regarding VA's assignment of disability ratings 
and effective dates, as well as the type of evidence that 
impacts these determinations.  The June 2008 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  Hence, the October 2007 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  Furthermore, as noted 
above, the June 2005 SOC set forth the criteria for higher 
ratings for scars, the June 2008 rating decision reflects 
discussion of the criteria for higher ratings for scars of 
the face.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of reports 
of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of 'staged rating' (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  More 
recently, the Court noted that, with regard to increased 
ratings claims, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007).

In his January 2004 claim for an increased rating, the 
veteran stated that the numbness in his face has increased in 
severity.  On his VA Form 9, he stated that he has continuing 
numbness and pain in the lip and face

In a December 2006 VA Form 646, the veteran's representative 
noted that the March 2004 VA examination showed bilateral 
involvement of the 5th and 7th cranial nerves.

During a March 2004 VA neurological disorders examination, 
the veteran reported severe numbness over the left 
periorbital and perilabial areas and severe dysesthesias, 
which seem to be worse when he touches his face, which 
interferes with shaving and sometimes eating.  He also noted 
developing a tic when the pain in severe.

Examination revealed multiple well-healed scars over the 
face, including a 4.5 cm. scar over the left lip and a 4.5 
cm. scar on the left forehead.  There was severe 
hyperesthesia and allodynia when the area was touched.  On 
neurologic examination, cranial nerves showed full visual 
fields, pupils were round and reactive, and extraocular 
movements were intact.  His face was asymmetric due to scars.  
There was a right facial drooping when compared to the left.  
There was severe dysesthesias with allodynia over the left 
perioral area and over the left forehead.  There was a 
relative numbness in the left face compared to the right 
around the scar.  Masseter strength was normal.  Tongue was 
midline.  Palate rose symmetrically.  

During a May 2008 VA scars examination, the veteran reported 
severe numbness over the left periorbital and perilabial 
areas as well as twitching of the face especially with 
shaving and sometimes with eating.  He stated that the pain 
was mild to moderate in nature.  He also stated that he has 
considerable numbness especially over the scars themselves 
and that they are very sensitive to cold weather.

Examination showed a deep 2.5 inch scar on the left temple 
that was a fine line and not adherent to underlying bone.  
There was no local sensitivity.  There was a 2 inch scar on 
the left upper lip that was also a fine line and not tender 
to palpation.  There was a 0.5 inch scar on the tip of the 
nose that was well-healed and nontender.  The veteran's 
numbness was noticeable especially on the scar on the lip but 
the scar on the left temple was essentially normal to touch.  
There was no apparent tic noticed at the time of examination.

The examiner stated that the scars have healed with some 
apparent numbness and sensitivity to cold.  The examiner 
noted that there was some sensitivity to touch but no 
twitching apparent with the scars upon examination.  The 
examiner also noted that the scars have caused some cosmetic 
deformity because of their location but the main symptoms are 
those of numbness and occasional twitching especially of the 
scar in the perilabial area.

During a May 2008 neurological disorders examination, the 
veteran reported numbness on the left side of the face as 
well as periodic twitching of the upper left lip.  He 
clarified that the numbness is on the left upper lip and 
adjacent to the nose on the left side.  He reported that the 
numbness has been getting somewhat worse over the years.  He 
denied any pain associated with the lesions but stated that 
they are more "annoying" with a pins and needles sensation.  
He stated that the twitching comes at different times on the 
order of 4 to 5 times per day and generally lasts a few 
seconds or minutes.  He denied any difficulty keeping food in 
his mouth as well as any difficulty swallowing or chewing.  
He also noted that his hearing and balance were normal.

On cranial nerve examination, the veteran's pupils were 
equal, round, and reactive to light.  Visual fields were 
full.  Extraocular muscles were intact.  On testing of 
cranial nerve V to light touch, pinprick, and temperature 
sensation, there did not appear to be decreased sensation 
over areas that were not scarred; however, the scars were 
somewhat sensitive to touch, particularly the scar over the 
upper left lip.  The 2 to 3 inch scar on the left forehead 
was somewhat less sensitive but was somewhat hypersensitive.  
Masseter strength was normal.  On testing of cranial nerve 
VII, there was noticeable facial asymmetry.  The veteran did 
not appear to have a left VII cranial nerve lesion.  Cranial 
nerves VIII through XII were normal.  No tics were noticed in 
the face during the examination.

The examiner stated that the veteran did not appear to have 
cranial nerve lesions but that the veteran did have 
hypersensitivity directly over two of the scars on the left 
side of the face.  The examiner noted that the reported tics 
may be a result of distal nerve irritation within the scarred 
area.  The examiner also stated that, although the veteran's 
numbness is a result of the lacerations sustained during 
service, there was no evidence of a V or VII nerve 
neuropathy.

During a May 2008 VA skin disorders examination, the veteran 
reported numbness of the face especially on the left side. 
Examination revealed a 2 inch scar that extended from the 
left nasolabial area to the left upper lip, and was a very 
thin, fine line that was nontender to palpation.  There was 
no retraction of the skin or keloid formation.  There was a 1 
inch scar on the left side of the forehead that was a very 
thin, fine line and well-healed with no evidence of any 
tenderness on palpation, retraction of the skin, or 
discoloration of the skin.  

The examiner stated that the scars were very fine, thin scars 
with minimal to moderate disfigurement.  The examiner also 
stated that there was no functional impairment, keloid 
formation, or hypertrophic skin formation.  The examiner 
noted that there was no tenderness on palpation or loss of 
deep tissue.  The examiner finally noted that the scar area 
constitutes around 5 percent of the exposed body surface 
area.

A.  Paresthesia Associated with Scars of the Face

The veteran's paresthesia associated with scars of the face 
is rated as 30 percent disabling under Diagnostic Code 8103, 
which provides a maximum 30 percent rating for severe 
convulsive tics.  Although the veteran is in receipt of the 
maximum rating under Diagnostic Code 8103, the Board can 
consider evaluating the disability under any other, 
potentially applicable diagnostic code(s).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

Under Diagnostic Codes 8205 to 8412, disability from lesions 
of peripheral portions of the cranial nerves can be assigned 
ratings from 10 to 50 percent for unilateral involvement 
based on the extent of paralysis of the nerve involved.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 30 percent for the 
veteran's paresthesia associated with scars of the face is 
not assignable at any point during the appeal period. 
Collectively, the aforementioned medical evidence reflects 
that the veteran's paresthesia associated with scars of the 
face manifests in numbness and hypersensitivity as well as a 
periodic twitching of the upper left lip but does not 
manifest in disability from lesions of peripheral portions of 
any of the cranial nerves.  The current 30 percent rating 
under Diagnostic Code 8103 for severe convulsive tics already 
compensates the veteran for his periodic twitching of the 
upper left lip.  Although he has numbness and 
hypersensitivity of the scars, his disability does not 
involve any paralysis of any of the cranial nerves.  Thus, a 
higher rating is not warranted under the Diagnostic Codes 
8205 to 8412 for disability of the cranial nerves.  Further, 
a separate compensable rating is also not warranted under any 
of these diagnostic codes.  

At no point has the symptomatology of the veteran's 
paresthesia associated with scars of the face more nearly 
approximated the level of disability contemplated in a higher 
rating.  In this regard, the medical evidence does not show 
that he had a disability of any of the cranial nerves to 
warrant either a higher or a separate rating under Diagnostic 
Codes 8205 to 8412.

Based on the foregoing, the Board finds that the veteran's 
service-connected paresthesia associated with scars of the 
face has more nearly approximated the criteria for the 30 
percent schedular  rating during the appeal period.  See 38 
C.F.R. § 4.7.  As the criteria for a separate 10 percent 
rating under the diagnostic codes for disability of the 
cranial nerves have not been met, it logically follows that 
the criteria for higher ratings of 20, 30, or 50 percent 
likewise are not met.



B.  Scars of the Upper Left Lip, Left Forehead, Left Temple, 
and Nose

The veteran's scars of the upper left lip, left forehead, 
left temple, and nose have been assigned a 10 percent rating 
under Diagnostic Code 7800 for disfigurement of the head, 
face, or neck.  

Under Diagnostic Code 7800, a 10 percent rating is assigned 
for one characteristic of disfigurement; a 30 percent rating 
is provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement; an 80 percent rating 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least 1/4 inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding 6 
square inches (39 sq. cm.).  Under note (3), the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 10 percent for the 
veteran's scars of the upper left lip, left forehead, left 
temple, and nose is not assignable at any point since the 
January 12, 2004 effective date of the grant of service 
connection.

As indicated above, scars of the head, face, and neck may be 
rated under Diagnostic Code 7800; however, the medical 
evidence described above has not revealed any of the 8 
characteristics of disfigurement.  See 38 C.F.R. § 4.118.  
The veteran has not alleged, and the evidence does not show, 
that any of his scars is 5 or more inches (13 or more cm.) in 
length or is at least 1/4 inch (0.6 cm.) wide at the widest 
part.  There also is no indication that the surface contour 
of the scars is elevated or depressed on palpation, or that 
any of the scars is adherent to underlying tissue.  Thus, in 
the absence of at least one characteristic of disfigurement 
or visible or palpable tissue loss and gross distortion or 
asymmetry, assignment of even the minimum, compensable rating 
under Diagnostic Code 7800-much less, one greater than 10 
percent-is not warranted.  See 38 C.F.R. § 4.118.

Although the May 2008 VA scars examiner noted that the scar 
on the left temple was deep, the Board finds that the other 
evidence of record fails to show that the scar, in fact, 
involves underlying soft tissue damage.  See Note (2), 
Diagnostic Code 7803 (a superficial scar is one not 
associated with underlying soft tissue damage).  In this 
regard, the above examiner also noted that the scar was a 
fine line and not adherent to underlying bone, indicating 
that the scar does not involve underlying soft tissue damage.  
Furthermore, the May 2008 skin disorders examiner noted that 
there was no loss of deep tissue.  Finally, the fact that 
there are no cranial nerve lesions indicates that the scars 
are not deep.  Thus, even if there were either gross 
distortion or asymmetry of one feature or paired set of 
features, without visible or palpable tissue loss, the 
veteran's disability does not warrant a 30 percent rating.

Alternatively, Diagnostic Code 7801 provides up to a maximum 
40 percent rating for scars that are deep and cause limited 
motion; however, as this diagnostic code is for rating scars 
other than those on the head, face, or neck, it is clearly 
inapplicable.  Likewise, Diagnostic Code 7802 is for rating 
scars other than the head, face, or neck that are 
superficial, that cover an area(s) of 144 square inches or 
greater; in any event, that diagnostic code provides for only 
a 10 percent rating.  Such is also the case with Diagnostic 
Code 7803, for rating unstable superficial scars, or scars 
where there is frequent loss of covering of skin over the 
scar; even if applicable, this diagnostic code also 
authorizes only a 10 percent rating.

Collectively, the aforementioned medical evidence reflects 
that since January 12, 2004, the veteran's scars of the upper 
left lip, left forehead, left temple, and nose have 
consisted, primarily, in complaints of pain and 
hypersensitivity, a 4.5 cm. scar on the upper left lip, a 4.5 
cm. scar on the left forehead, a 1 inch scar on the left 
temple, and a 0.5 inch scar on the nose.  In addition, these 
superficial scars have no characteristics of disfigurement, 
and result in no functional impairment or limitation of 
motion.

At no point since the effective date of the grant of service 
connection has the symptomatology of the veteran's scars of 
the upper left lip, left forehead, left temple, and nose more 
nearly approximated the level of disability contemplated in a 
30 percent rating under the above-mentioned Diagnostic code.  

Based on the foregoing, the Board finds that the veteran's 
service-connected scars of the upper left lip, left forehead, 
left temple, and nose symptomatology have more nearly 
approximated the criteria for the 10 percent rather than the 
30 percent schedular rating for the period since the January 
12, 2004 effective date of the grant of service connection.  
See 38 C.F.R. § 4.7.  As the criteria for the next higher, 30 
percent, rating have not been met during this period, it 
logically follows that the criteria for any higher rating 
likewise are not met.

D.  Both Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally,  
the Board finds that there is no showing that either the 
paresthesia associated with facial scars or the scars 
themselves has or have  reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (cited to in the June 2005 SOC).  In this regard, the 
Board notes that neither disability has objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in each  assigned rating).  There also is 
no evidence that either disability has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the regular schedular standards.  In the absence 
of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of either disability, pursuant to 
Hart or Fenderson, and the claims for higher ratings must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating for the disabilities 
on appeal, that doctrine is not applicable. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for paresthesia associated 
with scars of the face is denied.

An initial rating in excess of 10 percent for scars of the 
upper left lip, left forehead, left temple, and nose is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


